Citation Nr: 1710079	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-48 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for cystic acne.

2. Entitlement to an initial evaluation in excess of 10 percent for depression associated with cystic acne.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

In June 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing is of record.

In October 2011, the issues on appeal were denied by the Board.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court vacated the October 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (JMR).

The Board remanded these matters in April 2013 and January 2016 for additional evidentiary development.

The issues of entitlement to an evaluation in excess of 50 percent for cystic acne addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's depression has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication; occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is not shown.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for depression have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these claims in January 2016.  With respect to the issue decided today, the Board instructed the RO to: (1) obtain an addendum medical opinion regarding the current severity of the Veteran's depression, specifically, an opinion differentiating the psychiatric symptoms associated with the Veteran's service-connected depression from psychiatric symptoms associated with nonservice-connected psychiatric disorders; and (2) readjudicate the issue.  A May 2016 medical opinion consistent with this request was issued.  The issue was readjudicated in a June 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duties to Notify and Assist

VA's duty to notify has been satisfied by multiple letters throughout the pendency of the claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, relevant social security records, and identified private treatment records.  The record does not indicate, and the Veteran has not notified VA, that additional medical records or relevant social security records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran underwent a VA examination in April 2014, with a corresponding addendum medical opinion issued in May 2016.  The record does not suggest, and the Veteran has not alleged, that the examination when viewed in concert with the addendum opinion is inadequate.  See Barr, supra.  Additionally, the evidence of record does not suggest that the Veteran's depression has worsened in severity since the April 2014 examination, and thus a new examination is not necessary.  The evidence of record is fully adequate for the purposes of determining the extent of the Veteran's disability during the period on appeal in light of the applicable diagnostic criteria.  See id.   

During the June 2011 Board hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. §  3.103.
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III. Increased Rating for Depression

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

Staged ratings are appropriate for a rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson  v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's depression is currently assigned an initial 10 percent rating under Diagnostic Code 9434, effective March 8, 2001.  The Veteran has challenged this rating as awarded in a March 2009 rating decision.

Diagnostic Code 9434 pertains to the primary diagnosed disability in the Veteran's case (depression).  In any event, with the exception of eating disorders, all mental disorders including depression are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9434.

The criteria for a 10 percent rating are as follows:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130  means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO originally certified the Veteran's appeal to the Board on May 4, 2011.  Given that the issue of an increased rating for depression was certified for review to the Board prior to August 4, 2014, this claim is governed by the DSM-IV.

Factual Background

Social Security Administration records dated March 7, 2001, indicate diagnoses of schizophrenia, paranoia, and other functional psychotic disorders.  The most recent VA examination in April 2014, reported diagnoses of delusional paranoid disorder, substance induced psychotic disorder, and hallucinogen dependence in remission. The Veteran is not service-connected for these conditions.  

Pursuant to the Board's January 2016 Remand, a May 2016 medical opinion was issued regarding whether the Veteran's symptoms from his service-connected depression and nonservice-connected psychiatric disorders could be differentiated.  The examiner concluded that the Veteran's depression and paranoia "are different and separate from each other."  The examiner further explained that:

The sc condition (depression) did not cause or proximately aggravate the Veteran's delusional paranoia which manifested post service.  The current symptoms are exclusively due to paranoia - based on record review and behavior observed in the waiting room while visiting C&P (e.g. finger pointing, accusations, suspiciousness, suspected conspiracy, loose associations, and threatening behavior towards staff and other veterans in the waiting room, etc.)  The behavior observed in the waiting room is clearly non-representative of depression.

The examiner cited previous treatment records dating back to 2010 to distinguish between the Veteran's current psychiatric symptoms and his service-connected depression.

For the period on appeal, the record contains three VA psychiatric examinations, sporadic mental health treatment records, and an October 2007 independent medical opinion regarding the etiology of the Veteran's depression and other psychiatric conditions, including schizophrenia.  There were multiple scheduled VA psychiatric examinations throughout the period on appeal which the Veteran rescheduled and/or failed to appear.  

Review of the VA examinations and mental health treatment records reveals a multitude of psychiatric and psychotic symptoms.  At the March 2005 VA examination, the examiner determined that the Veteran was "extremely mentally ill.  He has extreme thought disorder, and does not sleep well."  Symptoms included pressured speech, racing thoughts, difficulty with organization, and the Veteran was described as "a bit grandiose as reflected by the civil suits he is pursuing against governors of several states."  

Treatment records from the Utah State Hospital from July 2005 to August 2005 indicate that the Veteran was admitted for psychiatric symptoms, including delusional thinking.  The Veteran had "intense feelings about others conspiring against him."  The Veteran was "encouraged not to call FBI and law enforcement as much and to try and stay away from his neighbors."  The Veteran continually denied having a mental illness.  He was discharged with diagnoses of schizophrenia and personality disorder, and prescribed Risperdal.  

At an August 2009 VA examination, the examiner noted an array of previous diagnoses including depression, schizophrenia, LSD hallucinogenic abuse, bipolar disorder, and mania.  The examiner concluded that the Veteran "did not endorse depressive symptoms.  He was unable to provide information regarding other psychiatric symptoms as he repeatedly voiced past persecutory injustice's and exhibited severe thought disorder, nonsequitors and an inability to respond relevantly to the subject in question.  Moreover he appears to have no insight into his condition."  The examiner noted a variety of psychiatric symptoms, including impaired judgment, delusions, impaired thought process, and hygienic issues. 

At the April 2014 VA examination, the examiner concluded that the Veteran's psychiatric symptoms resulted in total occupational and social impairment.  The examiner noted that it was not possible to differentiate the symptoms caused by each diagnosed mental disorder.  However, as noted above, this examiner diagnosed the Veteran with delusional paranoid disorder, substance induced psychotic disorder, and hallucinogen dependence in remission.  The examiner did not document depression as a symptom.  

Analysis

As noted, the Veteran's depression is currently assigned an initial 10 percent rating, effective March 8, 2001.  Upon careful review of the evidence of record, the Board finds that the objective medical evidence and the lay statements regarding the Veteran's symptomatology, resulting specifically from his service-connected depression, more nearly approximate symptoms associated with a 10 percent disability rating for the entire period on appeal.  Accordingly, the Board finds that a rating in excess of 10 percent for any time period on appeal is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for any period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms directly related to the Veteran's service-connected depression required for a 30 percent disability evaluation based on occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.

In reaching this finding, the Board is well aware of the Court's holding in Mittleider v. West.  However, here, a May 2016 VA medical opinion specifically differentiates the Veteran's symptoms of service-connected depression from symptoms associated with nonservice-connected psychiatric and psychotic disabilities.  The Board finds the medical evidence to be clear that the Veteran's symptomatology that has resulted in significant mental health disability stems primarily from his nonservice-connected psychiatric and psychotic disabilities.  This is supported by the May 2016 VA medical opinion and additional VA examinations of record which do not document depressive symptoms.

The Board has considered all relevant treatment records during the period on appeal, including all VA examination reports, and lay statements by the Veteran regarding the impact of his depression on his occupational and social impairment during this time period.  The preponderance of the evidence is against a finding that the Veteran's symptoms related to his service-connected depression resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  There is little medical evidence of any depressive symptoms during the period on appeal.

Thus, the Board finds that the Veteran does not have occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of his service-connected depression.  He does have significant occupational and social impairment as a result of nonservice-connected psychiatric and psychotic disabilities.  However, in light of Mittleider, such symptoms are medically distinguishable from his service-connected depression.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 10 percent schedular rating for his service-connected depression at any point during his appeal. 


Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors such as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected depression is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, for the entire period, the Veteran's has limited psychiatric symptoms specifically related to his depression.  The Board expressly finds that his symptoms are on par with the level of severity contemplated by the rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration. In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psychiatric disorder results in further impairment when viewed in combination with his other service-connected disabilities. 

In short, there is nothing in the record to indicate that the Veteran's disability has caused impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for depression associated with cystic acne is denied.




REMAND

The Board's January 2016 Remand directed the RO to schedule the Veteran for a VA examination to determine the current severity of his service-connected cystic acne.  The examiner was asked to specifically discuss whether the Veteran's cystic acne; (a) involved more than 40 percent of the entire body, (b) involved more than 40 percent of exposed areas; or (c) required constant or near-constant systemic therapy.  

The Veteran was scheduled for and attended a March 2016 VA skin examination.  However, the examiner did not appropriately address whether the Veteran's cystic acne involved more than 40 percent of the entire body or more than 40 percent of exposed areas.  As a result, there has not been proper compliance with the Board's January 2016 Remand directives.  As a result, additional remand is necessary in order to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim for a TDIU is inextricably intertwined with this increased rating claim, and must therefore be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to determine the current nature and severity of his service-connected skin disorder, to include documented cystic acne.  The examiner is requested to review all pertinent records associated with the record, including lay statements. 

The examiner is asked to specifically discuss whether the Veteran's cystic acne involves any of the following:

(a) More than 40 percent of the entire body;

(b) More than 40 percent of exposed areas affected;

(c) Constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The examiner should also discuss whether there is any visible or palpable tissue loss, gross distortion or asymmetry of any features or paired sets of features (such as the nose, chin, forehead, eyes, ears, cheeks, and lips) that is causally related to the Veteran's service-connected skin disorder, as well as whether his skin symptoms involve six or more characteristics of disfigurement.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal, including the claim of entitlement to a TDIU, in light of all the evidence of record. If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


